     Case 1:20-cv-00320-DAD-BAM Document 22 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVON LEON FREEMAN,                                No. 1:20-cv-00320-DAD-BAM (PC)
12                        Plaintiff,
13            v.                                          ORDER DISMISSING ACTION FOR
                                                          FAILURE TO PAY THE REQUIRED FILING
14    CHRISTIAN PFEIFFER, et al.,                         FEE AND FAILURE TO OBEY A COURT
                                                          ORDER
15                        Defendants.
16

17           Plaintiff Travon Leon Freeman is a state prisoner proceeding pro se in this civil rights

18   action brought pursuant to 28 U.S.C. § 1983.

19           On March 4, 2020, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied and

21   that he be required to pay the required $400.00 filing fee in full to proceed with this action. (Doc.

22   No. 5.) Plaintiff filed timely objections to the March 4, 2020 findings and recommendations.

23   (Doc. No. 6.)

24           On April 15, 2020, following de novo review of the case, the undersigned adopted the

25   March 4, 2020 findings and recommendations and ordered plaintiff to pay the required filing fee

26   in full within twenty-one (21) days to proceed with this action. (Doc. No. 9.) Plaintiff was

27   warned that his failure to pay the filing fee would result in dismissal of this action. (Id. at 3.)

28   /////
                                                         1
     Case 1:20-cv-00320-DAD-BAM Document 22 Filed 08/25/20 Page 2 of 2

 1           In lieu of paying the filing fee, on April 30, 2020, plaintiff moved for reconsideration of

 2   the undersigned’s April 15, 2020 order adopting the March 4, 2020 findings and

 3   recommendations (Doc. No. 12) and filed a notice of appeal before the United States Court of

 4   Appeals for the Ninth Circuit of the undersigned April 15, 2020 order (Doc. No. 13), which the

 5   Ninth Circuit thereafter processed (Doc. No. 14).

 6           On May 8, 2020, the undersigned denied plaintiff’s motion for reconsideration of the

 7   April 15, 2020 order adopting the March 4, 2020 findings and recommendations. (Doc. No. 17.)

 8           On July 23, 2020, the Ninth Circuit dismissed plaintiff’s appeal for failure to prosecute.

 9   (Doc. No. 21.)

10           Because plaintiff’s interlocutory appeal of this court’s April 15, 2020 order has been

11   resolved, and because plaintiff has still not paid the required filing fee as ordered, despite being

12   warned that his failure to do so would result in dismissal of this action, the court will now dismiss

13   this action.

14           Accordingly,

15           1.       This action is dismissed without prejudice due to plaintiff’s failure to comply with

16                    a court order and his failure to pay the required filing fee;

17           2.       The Clerk of the Court is directed to close this action; and

18           3.       No further filings will be entertained in this closed case.

19   IT IS SO ORDERED.
20
         Dated:     August 24, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                          2
